DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response to the previous office action and amendment were received on 25 October 2022.
Claims 1-12 are still pending; Claims 1-3 and 12 have been amended.
Arguments directed to the rejection of Claims 1-12 have been received and acknowledged below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2 and 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu (WO 2007/063668) in view of Nagami (US 2015/0000996) and further in view of Iseki (JP H04-314618; applicant cited).
Regarding Claim 1, Takamatsu discloses a cab for a work vehicle comprised of an operator seat 22; an air-conditioning unit 26a arranged in front of the operator seat; rear sidewall behind the seat, and a front wall arranged in front of the operator seat and laterally to the air-conditioning unit (see Fig. 2), wherein the front wall has a front portion and a front sidewall (see Fig. 2 for wrap around front wall).  Takamatsu does not appear to expressly disclose the use of a front window portion at the same height as the A/C unit, nor a rear intake.  Nagami discloses a cab for a work vehicle in which a front wall (pillars 36 forward; see Fig. 3) include a window portion (see Fig. 4 for full length window area), and an A/C unit 15 which is located at a same height as the sidewall front window portion.  Iseki discloses the use of an air intake 56 located in a rear wall behind an operator seat (see Fig. 7).  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the full length window portions of Nagami on the cab of Takamatsu in order to give the operator a better view outside the cab of not only the surroundings, but also the work implements.  By placing the air intake in the rear wall instead of the front wall (as taught by Iseki), filter clogging would be greatly reduced and would improve the air brought into the cabin by placing the intake and filter opposite of the work implement which is causing dirt and debris to rise.
Regarding Claim 2, Iseki discloses the use of a filter 55 between the outdoor inlet and the air duct (see Fig. 7).
Regarding Claim 4, the air conditioner 26a of Takamatsu is located in a front console.
Regarding Claim 5, Takamatsu discloses front pillars 21a, b which the side walls of the front wall extend from (see Fig. 2).
Regarding Claim 6, See Takamatsu, Fig. 1; lower sidewall has a second window.
Regarding Claim 7, the central sidewall is located between front pillar 21a and rear pillar 21c.
Regarding Claim 8, Takamatsu discloses a lateral console 24 including the controller to move the machine.
Regarding Claim 9, Takamatsu discloses that the first window portion is on the same side lateral side as the lateral console 24 (right side), and placement of the air inlet on the lateral side is merely an obvious matter of design choice for one having ordinary skill in the art as inlet ports for air conditioning equipment is located throughout the body in the art.
Regarding Claim 10, it is well known in the art by one having ordinary skill of use a secondary operation portion (control) which is mounted to the pillar of the cab in reach of the operator in order to have additional controls available without making the console too large to allow the seat to move.  See lwahashi (US 2016/0114837) for cab with additional control mounted to the pillar (Fig. 2).
Regarding Claim 11, Takamatsu includes a work implement 13.

Allowable Subject Matter
Claims 3 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant's arguments filed 25 October 2022 have been fully considered but they are not persuasive.
Applicant appears to argue that none of the cited references disclose the use of an inlet for fresh air in the rear wall of the vehicle.  As discussed in the rejections above, The Iseki reference, which was cited by the applicant, discloses the use of a rear wall inlet for air including a filter to clean the air prior to using it in the conditioning system.  As such, the argument does not appear convincing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612